I have the pleasure of congratulating you. Sir, on your election to the presidency of the fortieth session of the General Assembly. I am confident that under your guidance this session will constitute a significant and meaningful milestone in the life of the United Nations by giving us the opportunity to make an assessment of the past 40 years while trying to look constructively into the future.
I wish also to pay a warm tribute to the President of the thirty-ninth session, Ambassador Paul Lusaka of Zambia. His conduct of the work of the General Assembly contributed substantially to the success of the previous session.
I should like first of all to express, on behalf of the people and Government of Turkey, our profound feelings of sorrow and condolences to the people and Government of Mexico for the terrible earthquake that occurred in Mexico recently, entailing great loss of life and heavy material damage. As a country which has often suffered from earthquakes and other natural disasters, we fully understand the tragedy that has befallen the Mexican people and sympathize with them.
In trying to contribute to the collective assessment that the fortieth anniversary prompts us to make, I should first like to underline two major developments of the post-war era around which numerous other related issues seem to cluster. There have indeed been drastic and profound changes in the world during the past four decades and consequently in the thrust, scope and general orientation of international relations.
First, the end of the Second World war brought in an era of sharp divisions in the form of East-West tensions coupled with ever-growing security concerns of a different magnitude. Nuclear weapons and the dilemmas arising out of their existence are also not in their fortieth year. Efforts for a progression from a cold war to a stable relationship through the search for detente and co-operation, and for arras control and disarmament, have not yet taken us to a point that could correspond to the basic assumption oE the Charter.
Secondly, the world political scene has changed in more than one way, as reflected by the process of decolonization in which the United Nations has played such a decisive role. This process has in turn modified not only the composition and structure of the united Nations, but has also made a profound impact on the approach to the problems facing hundreds of millions of people as well as on their order of priorities. Decolonization has given effect and meaning to a large extent to the principle of equal rights and self-determination of peoples enshrined in the Charter and to the universality of the Organization. This process has yet to be completed. On the other hand, the economic problems of the developing countries have not been adequately and effectively addressed. The vision of the founding fathers of this Organization which initiated a new political order of the world should be coupled with steps towards the adjustment and improvement of the world economic structure.
There is no doubt that the United Nations system has been instrumental in providing economic and technical assistance to the developing countries. However, basic problems, starting with hunger and poverty in the world and extending to the debt problem of the developing countries, have remained with us.
Many global issues and regional questions on the agenda of this session have been with us from preceding years, some in fact since the inception of the Organization. As we commemorate the fortieth anniversary of the new beginning made in San Francisco, persistent armed conflicts, confrontation and acts of violence continue to dominate the international scene.
My Government is committed to support every realistic effort aimed at improving the international climate and promoting just and equitable solutions to existing problems through peaceful means. My Government's basic approach to all international, regional and bilateral issues is guided by the overriding importance we place on dialog and negotiations. Our geographic location and our experiences constantly enhance our awareness of the fundamental need for both regional and international peace and security. These are the main pillars of the Turkish foreign policy laid down more than 60 years ago by Mustafa Kemal Ataturk, the founder of the Turkish Republic.
Improvement of East-West relations is the key to progress in vital questions related to the future and indeed to the very survival of humanity. The search for detente through constructive dialog and broad co-operation, as well as the strengthening of peace by establishing a stable military balance at the lowest possible level of forces through arms control and disarmament, are the basic goals to which we reaffirm our commitment in this context.
We have welcomed the negotiations in Geneva between the United States and the Soviet Union on their strategic and intermediate-range nuclear weapons and defense and space systems. These negotiations, intended to work out effective agreements between the two countries, enjoy the support of all nations. Moderation and restraint in the general context of international relations would facilitate the search for agreement in all three areas of negotiation.
Lack of confidence has stood out- for too long as the most salient feature of the international scene and has cast uncertainty on the future by increasing tensions and risks of confrontation. The approaching summit meeting between the United States and the Soviet Union rekindled expectations for future efforts gradually to reverse this trend. We hope eventual progress towards a better understanding between the two countries will help pave the way for tangible results in other related areas.
Confidence building on a wider scale .constitutes an important prerequisite for the success of disarmament initiatives. Progress on all aspects of arras control and disarmament through balanced and verifiable agreements continue to be our basic aim in this field Negotiations have been under way for verifiable reductions in conventional forces in Europe, as well as verifiable confidence-building measures covering the whole of Europe which have yet to produce militarily significant and politically binding agreements. In a world-wide context, a comprehensive and verifiable ban on chemical weapons is the imminent task in the face of the proliferation and use of such weapons.
International co-operation in promoting and encouraging respect for human rights and for fundamental freedoms for all without distinction as to race, sex, language or religion is one of the basic purposes of the United Nations. Human rights, as highlighted by the Charter, embody the concept of non-discrimination and are directly related to the concepts of international peace, security and justice. Gross and persistent violations, such as the system of apartheid, are bound to provoke the reaction of the international community and lead to tensions that endanger peace and stability. Racism and racial discrimination should be eradicated in all their forms. The grave situation and the social and political unrest in South Africa arising from the policy of apartheid have continued to place a heavy burden on both the human conscience and international relations.
Turkey has never established political or economic ties with the racist regime of Pretoria and on every occasion has raised its voice against the inhuman and degrading policy of the Government of South Africa against the black majority. We sincerely hope that all citizens of South Africa will soon enjoy human rights and fundamental freedoms.
Besides the fortieth anniversary of the United Nations, 1985 also marks the twenty-fifth anniversary of the adoption of the Declaration on the Granting of Independence to Colonial Countries and Peoples. In spite of the great contribution of the United Nations to the process of decolonization throughout these years, we are still faced with situations where colonization and oppression persist.
World public opinion has this year focused more than ever its attention on developments in southern Africa and has persistently called on South Africa, both within and outside the united Nations, to alter radically its policies with regard to Namibia. The United Nations has a direct legal responsibility for the achievement of Namibian independence, through the exercise of the right to self-determination by the people of Namibia in accordance with the unanimously adopted resolution of the Security Council.
It is clear then that unilateral action by South Africa in Namibia constitutes a direct affront to the expectations of world public opinion. . Neither the humanitarian dimension of the problem, nor the continued use of Namibian territory as an outpost for military operations can be overlooked or tolerated.
As a founding member of the United Nations Council for Namibia, we shall continue to give support to the legitimate and just struggle of the people of Namibia, as well as the efforts of the Secretary-General for the implementation of the relevant Security Council resolutions on Namibian independence.
Another area which requires better awareness and firm international co-operation is the question of terrorism in all its aspects. We hold the view that international terrorism is a direct threat to human rights. Since the right to life is the most elementary and obvious of all human rights, it should be more effectively protected against this menace. The formulation of measures and the promotion of effective international co-operation to prevent, combat and punish all acts of international terrorism have become an urgent task, when one remembers the linkages which have been identified and exposed between the illicit traffic in narcotic drugs, arms smuggling, and international terrorism, there can be no hesitation on the need to fight this very real danger against humanity and international life.
I regret to say that since the last General Assembly new mass violations of human rights have been added to those already existing. In some cases national minorities, safeguarded by international agreements, are being deprived of their basic rights. Widespread oppression includes such methods as the forcible change of names and identities, interference with religious practices, proscription against cultural and ethnic preservation and injunction against emigration. No distorted historical argument may justify such flagrant violations of human rights. We hope that the international community will find ways to remedy this intolerable situation that contradicts all basic standards of contemporary societies.
The tragic situation in the Middle East, which constitutes a serious threat to world peace, requires our utmost attention. We believe that a lasting solution cannot be found unless the legitimate rights of the Palestinian people are recognized. The common approach reached between Jordan and the Palestine Liberation Organization (PLO) may provide an opportunity for a just and lasting peace in the Middle East. We should like to hope that all the parties directly concerned will not fail to seize the opportunities this initiative has created, with reciprocal goodwill and political vision.
We are aware, however, that peace in the Middle East is indivisible and that a just and lasting comprehensive settlement in the Middle East, one that must satisfy the legitimate rights and concerns of all the parties involved, will continue to elude us until Israel withdraws from Arab territories under its occupation since 1967, including Jerusalem.
It is most unfortunate that Israel, instead of adopting a conciliatory attitude that would contribute to enhancing chances for a negotiated settlement, continues to aggravate the situation further. The recent act of aggression by against the sovereignty of a peace-loving country, Tunisia, should also be condemned as a flagrant violation of international law and the basic principles of the Charter.
Throughout the year, we have followed with growing concern and much anguish the developments that have tragically obscured hopes for the restoration of calm and order in Lebanon. We have always regarded the preservation of the sovereignty and territorial integrity of Lebanon as an essential element for the stability of the region. In this context, Lebanon needs and deserves support from all of us in its quest foe addressing effectively the threatening chaos that has regrettably been prevailing on its soil. We should, therefore, like to call on Israel promptly to withdraw those elements of its forces that are still in southern Lebanon. Any undue delay in the removal of the obstacles preventing Lebanon from recovering its territorial integrity and achieving national reconciliation, free from any outside interference, would entail further human suffering and would hamper diplomatic efforts for peace in the Middle East as a whole.
Turkey is deeply distressed by the prolongation and escalation of the war between Iran and Iraq, which endangers the stability and security of the region. Being the only neighbor of both Iran and Iraq, and having deep-rooted relations of friendship with them, we are exerting efforts to help bring the devastating war to an early end. We deeply regret the human suffering and material losses of the two nations. We also regret that the efforts made by the Secretary-General of our Organization, as well as by other eminent individuals, have not thus far produced solid results.
Turkey is also trying to make its contribution to those efforts both at a bilateral level and within the framework of the Peace Committee of the Organization of the Islamic Conference. We are maintaining our dialog with the two parties and we continue to be available for any assistance we can give them. We regret that common ground has not yet been found between the two sides which might provide a basis for a mutually agreeable, lasting and honorable peace. Meanwhile Turkey has contributed, through the Turkish Red Crescent, to the exchange of prisoners-of-war between the two countries, which may to some extent alleviate the immense human suffering in this war.
The situation in Afghanistan continues to be a major source of concern which adversely affects the international climate. We respect and admire the resolve of the Afghan people freely to exercise their inalienable right to self-determination, secure the withdrawal of foreign military forces from Afghanistan and ensure the voluntary return of Afghan refugees to their country. In this connection, we should also like to reiterate our appreciation to the Government of Pakistan for its sincere and constructive attitude vis-i-vis the efforts of the Secretary-General, as well as for its continued humanitarian assistance to millions of Afghan refugees. Meanwhile, repeated violations of Pakistan's air space and territory are a matter of particular concern.
No less important is the situation in Kampuchea. The policy of seeking a military solution in Kampuchea which destabilizes South-East Asia and entails grave human suffering should be abandoned. A comprehensive political settlement requires the withdrawal of foreign forces from Kampuchea and the exercise of the right of the Kampuchean people to determine their own destiny. In this respect, we continue to support the efforts of the member countries of the Association of South-East Asian Nations (ASEAN), which have consistently worked for a political settlement.
I should also like to stress the significance we attach to the continuing search for effective dialog in the Korean peninsula in order to develop peaceful solutions to all the questions between the two sides and thus pave the way to their representation in our universal Organization. To emphasize the humanitarian aspect of the existing problems would be most effective way to create the favorable climate necessary for meaningful progress. Therefore we welcome the recent efforts designed to diminish inter-Korean tensions.
Central America remains under the influence of regional tensions and armed conflicts despite the efforts of the Contadora Group. Strained political relations, combined with persistent economic and social problems, adversely affect the search for peace and stability in the region. The climate of confrontation, extending beyond the area, has made an unfavorable impact on international relations. We hope the process initiated by the Contadora Group will maintain its momentum and will continue to enjoy the genuine political support of all the interested parties.
Consistent with our basic approach of settling international disputes through negotiations, we support the good offices mission of the United Nations Secretary-General on the question of Cyprus. We regret, however, that a historic opportunity was missed at the summit meeting of 17 January 1985 because of the intransigence of the Greek Cypriot side. It should also be underlined that a serious obstacle to the solution of the Cyprus problem is the basic attitude of Greece, which rejects the agreed premises on which the talks between the Turkish and Greek Cypriots are proceeding.
In respect of the trends and prospects of the world economy, the overall results of the last few years require a comprehensive reassessment. The world economy is expanding after the longest and most serious recession since the end of the Second World War. However, this expansion is limited in scope and magnitude. Indeed it shows wide disparities from country to country. While growth has been quite rapid in some economies, it has been weak or negligible in others. In this context, the situation in many of the developing countries calls for immediate attention, as they are still facing acute economic problems which seriously hinder their prospects for the future. The current international economic situation also remains at risk, particularly because of unresolved questions related to structural adjustment, international trade, money and finance.
Most of the developing countries have been forced to cut their imports drastically because of the insufficient inflow of foreign currency. This situation may lead them into further impoverishment with serious social, humanitarian and political consequences.
Among developing countries, those who manage to increase their productivity and export capabilities are facing severe trade barriers and import restrictions from the industrialized countries. This situation leads in most cases to difficulties in debt servicing, and further cuts in imports and investments.
This makes all the more urgent the need for a new impetus to the North-South dialog, one of the most important tasks facing the international community. So far the efforts aimed at the establishment of a new international economic order have not lived up to our expectations. All countries have an important role to play in this regard. The efforts of the developing nations are not enough by themselves to produce the desired results. The recent experience of some developing countries which have implemented tight adjustment measures shows us that these efforts are bound to be insufficient if the conditions in the external environment continue to exert a negative influence.
In this connection, my country's experience may have some relevance. The success of the steps which we have taken since 1980, and their increasing momentum during the last two years, have been the result of our determination in implementing an effective adjustment program. However, the protectionist policies followed by the industrialized countries create major obstacles which frustrate our efforts.
Indeed, it is of particular importance to reverse the growing protectionist tendencies. Unless the developed countries clearly demonstrate a determination to take the lead in a process directed towards the relaxation and dismantling of restrictive trade measures, the developing countries will continue to face grave difficulties in successfully carrying out export-oriented growth strategies. On the other hand, it is also in the interest of developed countries to stop protectionist practices, since such practices have a restrictive impact on the overall level of their economic activities and divert them to lower productivity areas.
In the monetary and financial fields, appropriate national budgetary and monetary policies are necessary but not enough. International efforts are also required to find a solution to the debt problem and to improve conditions for increasing financial flows to developing countries.
We must also not overlook the human dimension of economic development. The round table discussion organized last month in Istanbul under the joint sponsorship of the United Nations Development Program and the North-South round table provided an opportunity for an overall assessment of this important subject.
As indicated in its concluding Istanbul Statement:
"recent national and international pressures lead to serious neglect of the human dimension in development. Unless remedied, this neglect will distort . and handicap the future development of at least a generation to come." The situation the world faces is not an optimistic one. Yet we believe that with common determination we can work out a more peaceful and prosperous future and we may overcome many difficulties confronting us.
We should all try to replace confrontation with conciliation and understanding, tension with dialog, restrictive economic measures with a global and more responsible approach to the economic problems of the world. We cannot let poverty and hunger prevail. The collective wisdom of the international community should not permit those problems to fester. We owe it not only to this generation but also to the generations to come.
